Citation Nr: 1811985	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD) with alcohol and substance dependence.   

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as secondary to a right hand disability. 

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a left foot disability. 

6.  Entitlement to service connection for benign asymptomatic pulmonary nodules. 

7.  Entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD).  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's gastroesophageal reflux disease (GERD).  

9.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD with alcohol and substance dependence.

10.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee strain with a medial meniscal tear and chondromalacia. 

11.  Entitlement to an initial disability evaluation in excess of 10 percent prior to November 9, 2015, and in excess of 30 percent from January 1, 2017, for the Veteran's left knee degenerative joint disease. 

12.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, November 2012, December 2013 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 
In an April 2015 decision, the Board, in relevant part, remanded the appeal for further development.  

In a December 2015 decision, the RO assigned a temporary total for left knee arthroplasty (previously rated as left knee degenerative joint disease) effective November 9, 2015.  The RO assigned a 30 percent rating effective January 1, 2017.  As this is not considered a full grant of the benefits sought on appeal the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2016, the Veteran's representative submitted additional medical evidence regarding his sleep apnea and PTSD without a waiver of initial agency of original jurisdiction (AOJ) review.  Given the favorable decision below for the Veteran's claim of service connection for sleep apnea, the Board finds no prejudice to the Veteran in adjudicating this issue.  The Veteran's PTSD claim will be addressed further below.  

The Board also notes that in the April 2015 decision, the Board included the issue of entitlement to service connection for a pulmonary disorder, to include COPD, bronchitis and pulmonary nodules.  However, based on the evidence of record, the Board has recharacterized the issues as seen on the title page.  

The issues of increased ratings for right knee disability, left knee disability and PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's sleep apnea is etiologically related to his service-connected PTSD.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's benign asymptomatic pulmonary nodules is etiologically related to his military service.  

3.  The Veteran's emphysema and COPD did not manifest during or as a result of active military service.

4.  The Veteran does not have a current diagnosis of a right hand disability.  

5.  The Veteran's right carpal tunnel syndrome did not manifest during or as a result of active military service and is not etiologically related to a service-connected disability.  

6.  The Veteran's right foot disability was not incurred in or aggravated by active military service.  

7.  The Veteran's left foot disability was not incurred in or aggravated by active military service.  

8.  Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the Veteran's GERD has more closely approximated persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for benign asymptomatic pulmonary nodules have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for emphysema and COPD have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 

6.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017). 

7.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017). 

8.  The criteria for a 30 percent rating, but not higher, for GERD have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Over the course of the appeal the Veteran's representative has repeatedly asserted that the VA examinations are inadequate.  However, in regards to the Veteran's increased rating claim for GERD, the Board finds the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In regards to service connection, the Board finds that the July 2016 VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran and review of the Veteran's medical history.  Id.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, neither the Veteran nor his representative has raised any issues with the July 2016 VA examination reports.  

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Sleep apnea

The Veteran contends that his sleep apnea is due to his military service and or his service connected PTSD.  

Turning to the evidence of record, the Veteran has a current diagnosis of sleep apnea as evidenced by the July 2016 VA examination.  Additionally, in a May 2010 rating decision, the RO granted service connection for PTSD.  As such, the Veteran's claim turns on whether his currently diagnosed PTSD is related to his military service and/or his service-connected PTSD.  

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of sleep apnea.  

In a May 2014 VA opinion, a VA psychologist examiner concluded that there was no evidence to support the Veteran's claim that his sleep apnea is related to PTSD.  The VA psychologist commented that it appears his sleep obstruction is a separate and distinct disorder unrelated to other difficulties.  

In a February 2015 VA addendum opinion, a VA psychologist stated there was no evidence to support the claim that the sleep apnea is related to PTSD.  

In July 2014 the Veteran submitted internet articles entitled: "Chest: Apnea Elevated in Vets with PTSD"; "Sleep Problems, PTSD Widespread Following Sept. 11"; "PTSD and SOB"; and "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome".  

The Veteran was afforded a VA examination in July 2016.  The examiner stated that the onset of Veteran's obstructive sleep apnea (OSA) was less likely to have had its onset and/or originated during active service for two reasons: (1) Veteran's self-reported history both on examination and March 1995 separation exam and (2) absence of symptoms consistent with OSA in the service treatment records.  The examiner noted that on examination, the Veteran explicitly denied symptoms of daytime sleepiness or sleep problems while on active duty and reported that his daytime sleepiness did not start until the early 2000s.  The examiner also stated that in addition, at his March 1995 separation exam, the Veteran self-reported being in good health and explicitly denied dizziness or fainting spells; epilepsy or fits; frequent trouble sleeping; or periods of unconsciousness.  The examiner also stated that finally, the service treatment records contain no evidence of the Veteran being evaluated for daytime somnolence, excessive snoring, or injuries associated with falling asleep during the day.  The examiner also concluded that the Veteran's obstructive sleep apnea was less likely than not caused by his PTSD and other service connected disabilities because OSA is caused by the recurrent mechanical collapse during sleep of the velopharyngeal and/or oropharyngeal airway and is more likely due to the Veteran's age and gender.  The examiner stated that the Veteran's risk factors of OSA include advancing age, the Veteran was 47 at the time of diagnosis, and male gender, as OSA is two to three times more common in males than in females.  The examiner cited to Strohl K. Overview of obstructive sleep apnea in adults.  UpToDate 6/24/16.  The examiner also concluded that the Veteran's obstructive sleep apnea was less likely than not aggravated, increased in severity beyond its natural progression, by his PTSD and other service-connected disabilities because the Veteran's PTSD and other service connected disabilities do not physiologically contribute to the mechanical collapse of the velopharyngeal and/or oropharyngeal airway during sleep.  

In a September 2016 private opinion, a nurse practitioner concluded that it was more likely than not (greater than a 50 percent probability) that the Veteran's OSA with CPAP is secondary to, related to, and/or aggravated by the Veteran's service-connected PTSD with medication treatment with diminished sleep, weight gain, and decreased activity.  The nurse practitioner noted that the Veteran weighed 142 pounds upon military entrance, 170 pounds upon military separation, and has a current weight of 178 pounds.  The nurse practitioner stated that this was evidence of progressive weight gain following military "stressor" events.  

The nurse practitioner stated that: 

Recent studies in the medical literature support that depression induces weight gain and obesity, even when adjusting for socio-demographic characteristics, depression, substance and alcohol abuse/dependence, and psychotropic medications usage. The Journal of Clinical Sleep Medicine published findings from Babson et al (2013) reporting that "Obesity is associated with mood, anxiety, and somatoform disorders as well as elevations in psychological distress."  In a study by Scott et al, the results found that "obesity was significantly associated with any mood disorder (OR 1.23), major depressive disorder (OR 1.27), any anxiety disorder (OR 1.46).  DeWit et al (2013) found that while controlling for baseline weight, sociodemographic, health status, psychotropic medication use and (un)healthy lifestyle factors, comorbid anxiety, depressive disorder and baseline Major Depressive Disorder (MDD) were associated with a significant 2-year weight gain.  Luppino et al further documented the above association with their study's meta-analysis which confirmed a reciprocal link between depression and obesity.  Obesity was not only found to increase the risk of depression but was additionally found to be "predictive of developing obesity."  Overall, the medical literature clearly documents, as substantiated by a meta-analysis by Blaine of longitudinal studies of depression and weight control that "depressed compared to non-depressed people were at a significantly higher risk for developing obesity."

Studies by Wurtman and Singh document that food intake is altered by endocrine processes, which are related to disturbances in mood, to include feelings of anxiety and/or depressive symptomatology.  Food consumption leads to dopamine (DA) production, which in turn activates reward and pleasure centers in the brain.  Brain serotonin appears to be involved in disturbances of mood and appetite.  An individual will repeatedly eat a particular food to experience this positive feeling of gratification.  This type of repetitive behavior of food intake leads to the activation of brain reward pathways that eventually overrides other signals of satiety and hunger.  Thus, a gratification habit through a favorable food leads to overeating and morbid obesity.  Overeating and obesity stems from many biological factors engaging both central and peripheral systems, in a bi-directional manner involving mood and emotions.  Emotional eating and altered mood can also lead to altered food choice and intake leading to overeating and obesity.  Research findings from human and animal studies support a two-way link between three concepts, mood, food, and obesity.  The inability to control food intake and to engage in consistent exercise may account for repetitive episodes of weight gain.  Many individuals who fail to maintain a -normal weight may be susceptible to daily, monthly or seasonal perturbations in- mood which result in an excessive intake of carbohydrate-rich foods and resistance to engaging in physical activity, related to fatigue which occurs after excess carbohydrates over stimulate.  Insulin production which results in a "crash" and -a physiological response that stimulates further carbohydrate intake, in a cyclical pattern, resulting in, weight gain.

It is well documented that PTSD in the veteran population often leads to social isolation, impaired functioning, mood changes, and weight gain, with a strong propensity for obesity related to an associated metabolic dysfunction.  Farr et. al documented in their study that "dysfunction of the hypothalamic-pituitary adrenal axis and related moderation of appetite hormones and neural activity, leading to changes in consumptive behaviors."  Multiple studies have documented that veterans of all ages, who have PTSD, even when adjusting for demographics, depression, antipsychotic medication use, and physical activity, have a greater likelihood of being overweight and obese than the general population.  One study by Vieweg et al found that 82.8% of the study population was either overweight or obese and the mean body mass index (BMI) of PTSD veterans was 30.2+/-5.8-kg/m (2).  This value placed the typical veteran within the obese range and promotes a higher prevalence of overweight and obesity and a higher, risk of comorbidities associated with excessive body adiposity.  The current US general population rate of obesity is only noted to be 64.5%, as opposed to the veteran population which is 82.8% overweight or obese.

It is noted above that the Veteran has been prescribed mental health medications.  The medical literature has associated weight gain and obesity with most of the medications.  Classifications used for mental health treatment, especially the anti-depressant medications.  Pharmacology studies document the underlying mechanisms of drug induced weight gain and found that medications interfere with the central nervous system functions that regulate energy balance, as explained above.  In the clinical findings, patients reported an increase of appetite for sweet and fatty foods or "food craving" and reported weight gain despite a reduced appetite which can be explained by an altered resting metabolic rate, resulting from medications.  According to current concepts, appetite and feeding are regulated by a complex of neurotransmitters, neuromodulators, cytokines and hormones interacting with the hypothalamus, including the leptin and the tumor necrosis factor system.  A study done by Patten further substantiated that depression and its treatment with antidepressant medication usage is "associated with a modest, increase in weight." 

Selective Serotonin Reuptake Inhibitors (SSRI) list weight gain as a common side effect.  Isaac et al reported findings in their study that "implicate SSRIs as inhibitors of IRS protein function and insulin action through the activation ofGSK3B.  They further suggest that SSRIs inhibit insulin secretion; induce the unfolded protein response; activate an apoptotic process, and trigger 0 cell death.  Given that SSRIs promote insulin resistance while inhibiting insulin secretion, these drugs might accelerate the transition from an insulin-resistant state" (causing weight gain related to an induced metabolic syndrome) to, overt diabetes.  Ruetsch and Zimmerman both similarly documented in their studies that although Selective Serotonin Reuptake Inhibitors (SSRI's) transiently decrease bodyweight due to weight loss during the first few weeks of treatment, the SSRI's then induce weight gain with an increased bodyweight thereafter during long-term treatment.  It is noted that this Veteran takes Zoloft (sertraline) which is an SSRI that is known to promote weight gain.

Miscellaneous Antidepressants list weight gain as a common side effect Fava states that, "It appears that tricyclic antidepressants (TCAs) and perhaps monoarnine oxidase inhibitors (MAOIs) may be more likely to cause weight gain than the selective serotonin reuptake inhibitors (SSRIs) or the newer antidepressants, with the exception of mirtazapine, which may be placed between the SSRIs and the TCAs in terms of relative risk for weight gain."
Serotonin Norepinephrine Reuptake Inhibitors (SNRIs) list weight gain as a common side effect.  Mirtazapine, a noradrenergic and specific serotonergic antidepressant that very commonly causes increased appetite and subsequent weight gain.  Fava states that, "It appears that tricyclic antidepressants (TCAs) and perhaps monoamine oxidase inhibitors (MA01s) may be more likely to cause weight gain than the selective serotonin reuptake inhibitors (SSRIs) or the newer antidepressants, with the exception of mirtazapine, which may be placed between the SSRIs and the TCAs in terms of relative risk for weight gain."

Multiple studies within the medical literature, including one by Cauter and Knutson, document evidence from both laboratory and epidemiological studies to indicate that chronic partial sleep loss, to include insomnia and frequent night-time awakenings, increase the risk of obesity and weight gain.  Sleep loss results in metabolic and endocrine alterations, including decreased glucose tolerance, decreased- insulin sensitivity with loss in beta cell function (leading in an elevated risk of diabetes), elevated sympathovagal balance, increased evening concentrations of cortisol, increased levels of ghrelin which signal caloric need, decreased levels of leptin causing a reduction in satiety, and increased hunger and appetite-related to internal misperception of insufficient energy availability.  The adverse impact of sleep deprivation and dysregulation of the neuroendocrine appetite regulation is likely to be driven by increased activity in neuronal populations expressing the excitatory peptides orexins that promote hunger signals.  These effects led to an increased body mass index (BMI) and obesity.

Altered neural and cognitive changes that occur in PTSD along with the clear association of PTSD with obesity may suggest altered consumptive behaviors, e.g., increased eating of foods with high calorie content, such as high fat foods or alcohol.  However, past-year PTSD was associated with a 1.51 fold risk of obesity that was not modulated by binge eating suggesting mechanisms other than simple binge eating for this link.  Regardless, both US veterans and community members reported eating less nutritious foods as well as more guilt and episodes of overeating.  Indeed, PTSD symptom severity has been associated with emotional eating.  Chronic stress, a clear correlate of PTSD, has also been linked with overeating 64 Aside from the increased consumption of high fat foods, hypothalamic-pituitary-adrenal dysfunction with increased glucocorticoid secretion increases abdominal fat deposition specifically, which further leads to central obesity.  Additionally, PTSD severity correlates with alcohol dependence, and the combination of PTSD and alcohol dependence leads to greater psychosocial and medical problems.  PTSD symptoms are highly correlated with drinking-to cope motives in civilian and veteran populations with comorbid alcohol dependence and PTSD.  Greater PTSD symptoms have also been associated with increased alcohol craving in a combined civilian and veteran population.  Alcohol consumption may also mediate the effects of PTSD on neuroscientific outcomes, and thus, must be carefully controlled and considered in any studies with PTSD.  For instance, hippocampal volume is reduced in PTSD, and these hippocampal deficits are exacerbated by alcohol abuse.  Further, in a PTSD model of rats, traumatic stress avoidance coping strategies increased alcohol consumption and altered prefrontal and amygdala activity.  Further research should attempt to parcel these linkages to determine how the brain changes associated with PTSD may influence consumptive behaviors that lead to the observed association between PTSD and obesity.

Another potential modulator of the interactions between PTSD and obesity may be through altered control of appetite hormones, such as adipokines and certail cytokines.  Indeed, disruptions in the hypothalamic pituitary-adrenal axis and increased sympathetic nervous system activity may lead to PTSD-associated metabolic and cardiovascular disorders.  Relatedly, adults with PTSD have been shown to exhibit exaggerated stress hormone release, representing dysfunction of the hypothalamic-adrenal-pituitary axis. These effects need to be further defined and the linkages elucidated, as it is not clear whether they may influence the development of obesity or are outcomes of this particular category of PTSD-associated obesity.  Thus, confounds such as BMI, diet, exercise, gender and depressive symptoms, which can have significant impact on the associations between PTSD and these biomarkers, need to be carefully controlled.  However, there do appear to be connections between PTSD and stress-related hormonal activity with adipokines, which regulate appetite.  Leptin, a key adipokine regulating food intake, is increased in patients with PTSD.  Even subclinical PTSD has been associated with leptin levels, where greater PTSD symptoms, without full diagnostic criteria for PTSD, correlate with higher levels of leptin.  Neuropeptide Y (NPY), a hormone that regulates feeding behaviors in the hypothalamus and-reduces stress more globally, has also been linked with PTSD.  NPY is consistently lower in individuals with PTSD and appear to be higher in those who have a past history of but not current PTSD, suggesting a role in recovery from stress that may also regulate feeding behaviors.  Other appetitive hormones, including ghrelin and adiponectin, need further investigation to define their relationship with PTSD.

Genta et al found in their study that the upper airway anatomy plays a major role in obstructive sleep apnea (OSA) pathogenesis.  An inferiorly displaced hyoid as measured by the mandibular plane to hyoid distance (MPH) has been consistently associated with OSA.  The hyoid is also a common landmark for pharyngeal length, upper airway volume, and tongue base.  Tongue dimensions, pharyngeal length, and obesity are associated with OSA severity, although the link between these anatomical variables and pharyngeal collapsibility is less well known.  Obesity as measured by body mass index (BMI), neck and waist circumferences, and variables associated with hyoid position (pharyngeal length, upper airway volume, and tongue dimensions) have been found in the medical literature to be associated with passive pharyngeal critical closing pressure (Pcrit). 

Eckert and Malhotra documented the pathophysiological processes that occur in OSA due to obesity.  They reported that the deposition of fat around the pharyngeal airway is likely to increase the collapsibility of the pharyngeal airway.  Fat deposition around the abdomen leads to reductions in functional residual capacity which would be predicted to reduce lung volume tethering effects on the upper airway.  Low lung volumes are also associated with diminished oxygen stores, which would contribute to ventilatory control instability (high loop gain).  Finally, obesity has been associated with functional impairment and weakening in the upper airway muscles.

Sleep is an important modulator of neuroendocrine function and glucose metabolism in adults.  There is rapidly accumulating evidence from both laboratory and epiderniological studies to indicate that chronic partial sleep loss may increase the risk of obesity and weight gain.  Laboratory evidence is indicating that sleep curtailment in adults results in a constellation of metabolic and endocrine alterations, including decreased glucose tolerance, decreased insulin sensitivity, elevated sympatho-vagal balance, increased evening concentrations of cortisol, increased levels of ghrelin, decreased levels of leptin, and increased hunger and appetite.  Review of cross-sectional epidemiological studies associating short sleep with increased body mass index and prospective epidemiological studies that have shown an increased risk of weight gain and obesity in adults who have sleep disturbances to include insomnia and frequent awakenings.  Altogether, the evidence points to a possible role of decreased sleep duration in the current epidemic of obesity.

Multiple studies have documented that obesity is known to predispose patients to obstructive sleep apnea (OSA).  Phillips, BG found in his study that male patients with obstructive sleep apnea had a history of significant weight gain (6.8 +/- 2.3 kg) over the year preceding the study.  Specifically, Newman AB documented that men were more likely to have an increase in Respiratory Disturbance Index (RDI) with a given increase in weight than were women and this was not explained by differences in starting weight, waist circumference, age, or ethnicity.  Babson et al reported in their study that "obesity is one of the leading risk-factors for OSA."  Obesity is associated with mood, anxiety, and somatoform disorders as well as elevations in psychological distress.  OSA was associated with an increased risk for psychological diagnosis including MDD (21.8%), anxiety (16.7%), PTSD (1 1.91/o), and bipolar disorder (3.3%).  As outlined above, this is related to a multitude of complex interrelated pathopsycho-physiological mechanisms and processes that occur directly from these mental health disorders and result in weight gain and/or obesity due to and/or are associated with neuroendocrine dysfunction processes associated with altered consumptive behaviors sleep disturbances, and treatment medications.  Obesity is such a high risk factor for OSA, that even a one standard deviation increase in body mass index (BMI) has been associated with a 4-fold increase in the prevalence of OSA.  Indeed, to further make the point, with severe obesity (BMI > 40); the prevalence of OSA ranges between 40% and 90%.  The medical literature has described from a pathophysiological perspective how Obstructive Sleep Apnea is associated with obesity, exacerbates hyperglycemia and other neuroendocrine chemicals and processes, and promotes further weight gain in a cyclical fashion due to an induced metabolic syndrome, with subsequent progression of weight gain and worsening of the OSA condition.

Based on the above, the Board finds that, there are conflicting medical opinions of record as to whether the Veteran's sleep apnea is secondary to the Veteran's service connected PTSD.  That is, the VA examiners and private nurse practitioner both reviewed the Veteran's claims file, cited to competing medical research and came to different conclusions regarding the etiology of the Veteran's sleep apnea.  The VA examiner concluded that the Veteran's PTSD did not contribute to the mechanical collapse of the airway.  The nurse practitioner concluded that the Veteran's PTSD and PTSD medication lead to weight gain which lead to sleep apnea.  Thus, the Board finds that there is an approximate balance of positive and negative medical opinion evidence.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for sleep apnea is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

COPD

The Veteran asserts that service connection for a recurrent pulmonary disorder to include COPD is warranted as the claimed disability was initially diagnosed or otherwise identified during active service. 

Turning to the evidence of record, the Veteran has current diagnoses of emphysema, COPD and benign asymptomatic pulmonary nodules as evidenced by the July 2016 VA examination.  

Additionally, the Veteran's service treatment records note that he was seen for respiratory symptoms on multiple occasions.  As such, the Veteran's claim turns on whether his currently diagnosed disabilities are related to his military service.  

In this regards, a January 1991 service treatment record shows that the Veteran was diagnosed with a viral syndrome and bronchitis.  Contemporaneous chest x-ray studies were reported to reveal increased interstitial markings.  Service treatment records dated in April 1991 and May 1991 show that the Veteran was diagnosed with bronchitis.  A May 1991 chest x-ray revealed no active parenchymal lung disease.  Service treatment records dated in January 1992 and May 1992 show that the Veteran complained of a productive cough.  The Veteran was diagnosed with an upper respiratory infection (URI) and a "URI/viral syndrome".  A July 1992 service treatment record shows that the Veteran complained of a productive cough.  The Veteran was reported to have a history of "chronic bronchitis and [cigarette smoking]."  Contemporaneous chest X-ray studies were reported to reveal a right lung nodule.  The Veteran was diagnosed with a viral URI and "[solitary pulmonary nodule right lower lobe] ?? mucus plug vs. malignancy" were advanced.  September 1993 and October 1993 service treatment record shows that the Veteran was treated again for a URI.  Clinical documentation dated in October 1993 state that the Veteran was again treated for bronchitis.  A January 1994 report of medical history shows that the Veteran's lungs and chest were normal.  A January 1994 report of medical history shows that the Veteran denied asthma shortness of breath chronic cough.  On his March 1995 separation report of medical history the Veteran denied asthma, shortness of breath and pain or pressure in chest.  It was noted that "all conditions resolved, no current complaints".  On his March 1995 separation report of medical examination the Veteran's lungs and chest were noted as normal.    

A December 2010 VA treatment record shows that the Veteran reported that he smokes half a pack per day.  A July 2011 VA treatment record shows that it was noted that the Veteran had evidence of emphysema on CT scan.  It was noted that stopping smoking would slow the progression of this disease.  An August 2011 VA treatment record shows that the Veteran was noted as having COPD and pulmonary nodules.  An October 2011 VA treatment record shows that the Veteran was treated for bronchitis.  

The Veteran was afforded a VA respiratory examination in December 2013.  The Veteran was diagnosed with COPD.  It was noted that the Veteran was initially diagnosed with COPD by x-ray studies in 2010.  A contemporaneous CT study of the chest revealed findings consistent with "mild peraseptal emphysema" and "scattered small pu[l]omonary nodules, stable over two years."  The examiner concluded that it was less likely than not that the Veteran's condition was related to his military service.  The examiner explained that the Veteran had an acute respiratory infection during active duty which was not etiologically related to the development of COPD and the Veteran has stable nodules on chest radiography which are unrelated to COPD.  The examiner noted that by far the most common cause of COPD is cigarette smoking.  

On his February 2014 notice of disagreement the Veteran asserted that he served in the military and worked among hazardous materials and fumes.  The Veteran reported that he was fitted for a mask that was supposed to prevent him from breathing in the toxic fumes.  He reported that the mask did not fit properly and he smelled the fumes and toxins from the environment he worked in daily.  The Veteran's representative noted that records indicated productive cough and brown yellow septum which is indicative of COPD.  The Veteran also asserted that the Veteran's bronchitis was possible evidence of the early stages of COPD.  

In March 2014 the Veteran submitted internet articles entitled "10 FAQs about living with COPD", which discussed the causes of COPD, to include cigarette smoking, being around other smokers and long term exposure to other irritants.  The article also discussed the signs and symptoms, how COPD is diagnosed and the treatments for COPD.  

The Veteran was afforded a VA respiratory examination in July 2016.  The Veteran reported he was diagnosed with COPD off of x-rays and that he is concerned it is due to when he did painting or corrosion control in the military.  He reported he worked with paint and chemicals in enclosed spaces.  He stated he "always" wore a respirator but is concerned that it may not have been fitted properly.  The Veteran reported that he has been told the lung nodules are benign and that he did not have any symptoms of shortness of breath or cough when they were diagnosed.  He stated they were found when he went to the ER for a kidney stone.  The Veteran admitted he started smoking 1/2 a pack per day off and on when he was 13 years old, from approximately 1979 to 2011, when he quit.  The examiner noted that this was an approximately a 15 pack a year history.  It was noted that in addition, the Veteran started smoking methamphetamine in 2002; he reported he smoked methamphetamine on a daily basis from 2003 until he went to prison in 2007.  He reported that he was clean from 2007 to March 2015 when he had relapse.  The Veteran reported being completely clean and sober since July 2015.  The examiner noted the Veteran's in-service treatment for respiratory conditions and post service treatment for COPD beginning in December 2006.  

The examiner concluded that the documented in service pulmonary nodule was not the initial manifestation of a recurrent pulmonary disorder because asymptomatic benign pulmonary nodules have a completely separate and distinct pathophysiology from emphysema and COPD.  The examiner explained that benign asymptomatic pulmonary nodules that have been stable on serial CT imaging for several years, as the Veteran's have, can be caused by many etiologies, infectious granulomata, hamartomas, lipomas, fibromas, arteriovenous malformations, bronchogenic cysts, mucoid impaction, and others causes.  The examiner cited to Weinberger S. Diagnostic evaluation and management of the solitary pulmonary nodule. UpToDate May 25, 2016.  The examiner explained that they are in no way associated with or a precursor to COPD or emphysema, which are separate and distinct disease entities.  The examiner explained that by definition, COPD is a persistent airflow limitation that is usually progressive and associated with an enhanced chronic inflammatory response in the airways to noxious particles or gases.  The examiner cited to Han M, Dransfield M, Martinez F. Chronic obstructive pulmonary disease: Definition, clinical manifestations, diagnosis, and staging.  UpToDate April 8, 2016.  The examiner explained that emphysema, which is a subtype of COPD and caused by the same factors, is almost the radiographic opposite of pulmonary nodules.  The examiner explained that pulmonary nodules are areas of opacification on imaging whereas emphysema describes the permanent enlargement of airspaces due to the destruction of the airspace walls.  The examiner cited to Han M, Dransfield M, Martinez F. Chronic obstructive pulmonary disease: Definition, clinical manifestations, diagnosis, and staging.  UpToDate April 8, 2016.  The examiner explained that it was possible to have severe COPD and emphysema without having any pulmonary nodules and vice versa, because these disease entities have unique and distinct pathophysiological processes.  

The examiner explained that regarding Veteran's pulmonary disorders, four URIs over roughly four and a half years is not unusual or excessive, especially for a smoker as smoking predisposes to infection by irritating the oropharyngeal mucosa and airway passages and living in a communal environment such as military barracks or college dormitories where respiratory pathogens are easily transmitted.  The examiner stated that however, the Veteran's multiple in-service URIs were all self-limiting and resolved, as evidenced by reports of improvement in follow-up visits and later by the Veteran's denials of persistent cough, shortness of breath, asthma/emphysema, and any chronic respiratory disease on the January 1994 examination and again on the March 1995 separation examination.  The examiner stated that furthermore, the Veteran's in-service URIs do not meet the criteria for chronic bronchitis, which is defined as a "chronic productive cough for 3 months in each of two successive years in a patient in whom other causes of chronic cough have been excluded"  The examiner cited to Celli BR, MacNee W, ATS/ERS Task Force. Standards for the diagnosis and treatment of patients with COPD: a summary of the ATS/ERS position paper. Eur Respir J.2004; 23(6):932).  

The examiner concluded that it was more likely than not that Veteran's asymptomatic benign pulmonary nodules first occurred during active service.  The examiner explained that because Veteran had two normal chest x-rays done in 1991, it is very easy to ascertain that his first pulmonary nodule developed in 1992.  The examiner stated that however, this was an incidental finding discovered when the Veteran had imaging for a kidney stone.  The examiner noted that the Veteran denied having any respiratory symptoms at the time, and these nodules have been stable on serial CT imaging for several years.  The examiner stated that they are benign incidental findings that would not be expected to cause any symptoms whatsoever, and they require no further follow up or evaluation.

The examiner also concluded that it was less likely than not that Veteran's emphysema had its onset during active service.  The examiner stated that as noted, emphysema is a subtype of COPD and refers to the permanent enlargement of airspaces due to the destruction of the airspace walls.  The examiner cited to Han M, Dransfield M, Martinez F. Chronic obstructive pulmonary disease: Definition, clinical manifestations, diagnosis, and staging.  UpToDate April 8, 2016.  The examiner explained that the Veteran had multiple chest x-rays in service, and none of them showed any evidence of emphysema.  The examiner stated that in addition, service treatment records document that the Veteran denied persistent cough, shortness of breath, asthma/emphysema, and any chronic respiratory disease on the January 1994 and March 1995 examinations.  

The examiner explained that the first evidence of the Veteran's emphysema is not apparent until 2006, when a December 2006 chest x-ray was positive for emphysematous changes.  The examiner stated that finally, the Veteran's emphysema is almost certainly due to his smoking, both tobacco and methamphetamine, and not his military duties of painting and corrosion control.  The examiner noted that the Veteran reports that he always wore a respirator when painting or doing corrosion control, and any accidental inhalation of paint or chemical fume that might have occurred with an improperly fitted respirator pales in comparison to the deliberate and prolonged inhalation of both tobacco and methamphetamine smoke.  The examiner noted that the Veteran reports that he started smoking when he was 13 and smoked 1/2 a pack per day intermittently up until he was 44, for an approximately 15 pack-year history.  The examiner noted that smoking cigarettes is the single most important risk factor for both emphysema and COPD.  The examiner cited to Han M, Dransfield M, Martinez F. Chronic obstructive pulmonary disease: Definition, clinical manifestations, diagnosis, and staging. UpToDate April 8, 2016.  The examiner explained that in addition to cigarettes, the Veteran also smoked methamphetamine on a daily basis for approximately four to five years.  The examiner explained that methamphetamine has been associated with a variety of pulmonary injuries such as acute pulmonary edema, pulmonary hypertension, thermal injury, acute lung injury, and pulmonary hemorrhage.  The examiner cited to Boyer E, Hernon C. Methamphetamine intoxication.  UpToDate April 8, 2015.  The examiner stated that in addition, inhaled illicit drugs are frequently combined or laced with additional substances that promote airway injury because of their noxious and volatile properties.  The examiner cited to Megarbane Chevillard L. The large spectrum of pulmonary complications following illicit drug use: features and mechanisms.  Chem Biol Interac. 2013 Dec 5; 206(3):444-51.doi: 10.1016/j.cbi.2013.10.011.  Epub 2013 October, 18.  The examiner stated to sum up, it is less likely than not that Veteran's emphysema had its onset during active service because the first evidence of emphysema was in 2006, 11 years after the Veteran left the service and because the Veteran's emphysema is almost certainly due to deliberate and prolonged smoking of both cigarettes and methamphetamine, not accidental inhalation of paint or chemical fumes through a respirator.

The examiner also concluded that it is less likely than not that the Veteran's COPD had its onset during active service.  The examiner stated that in fact, although the December 2006 chest x-ray report described "COPD", the Veteran did not actually meet diagnostic criteria for COPD until 2016.  The examiner explained that because emphysema is a subtype of COPD, it is common for radiologists to use the terms "COPD" and "emphysema" interchangeably when they see emphysematous changes on imaging; however, the terms are not in fact interchangeable because COPD can only be diagnosed with spirometry--specifically, spirometry showing an FEV1/FVC ratio of less than 70 percent, or the lower limit of normal, and an FEV1 of less than 80 percent that is incompletely reversible after administration of an inhaled bronchodilator .  The examiner cited to Han M, Dransfield M, Martinez F. Chronic obstructive pulmonary disease: Definition, clinical manifestations, diagnosis, and staging. UpToDate April 8, 2016).  The examiner explained that the Veteran's PFTs did not meet the criteria for COPD until July 2016, over 20 years after the Veteran left active duty.  The examiner stated that finally, the Veteran's COPD is almost certainly due to his smoking, both tobacco and methamphetamine, and not his military duties of painting and corrosion control.  The examiner explained that the Veteran reports that he always wore a respirator when painting or doing corrosion control, and any accidental inhalation of paint or chemical fume that might have occurred with an improperly fitted respirator pales in comparison to the deliberate and prolonged inhalation of both tobacco and methamphetamine smoke.  The examiner noted that the Veteran reported that he started smoking when he was 13 and smoked 1/2 a pack per day intermittently up until he was 44, for an approximately 15 pack a year history.  The examiner noted that smoking cigarettes is the single most important risk factor for both emphysema and COPD.  The examiner then repeated the same rationale he provided for his emphysema conclusions.  The examiner stated to sum up, it is less likely than not that Veteran's COPD had its onset during active service because the Veteran's PFTs did not meet diagnostic criteria for COPD until 2016, over 20 years after the Veteran left the service and because the Veteran's COPD is almost certainly due to deliberate and prolonged smoking of both cigarettes and methamphetamine, not accidental inhalation of paint or chemical fumes through a respirator.  

Based on the above, the Board finds that the Veteran has a current diagnosis of benign asymptomatic pulmonary nodules, an in-service notation of a right lung nodule and a positive nexus opinion relating the Veteran's current diagnosis with his military service.  Additionally, there is no competing medical nexus opinion of record.  As such, service connection for benign asymptomatic pulmonary nodules is warranted.  

However, based on the evidence above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for COPD and emphysema.  

In this regards, the Board finds the July 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the July 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the Veteran's emphysema and COPD are not related to the Veteran's military service, to include the in-service treatment for respiratory conditions.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the July 2016 opinion is dispositive of whether the Veteran's emphysema and COPD are etiologically related to his military service.   

The Board acknowledges the Veteran's assertions that his emphysema and COPD are related to his military service, to include exposure to hazardous materials.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and etiology of emphysema and COPD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding his emphysema and COPD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his emphysema and COPD are in any way related to his military service.  

The Board also acknowledges the internet articles submitted by the Veteran.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the Veteran fall into this general category.  Ultimately, the articles provide general information and do not relate specifically to the facts and circumstances surrounding the case of this Veteran.  Consequently, this evidence holds less probative weight than the other evidence of record in this case.

In regard to continuity of symptoms, COPD and emphysema are not an enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See Gilbert, 1 Vet. App. 49, 53-56.  

Right Hand

The Veteran asserts that service connection for recurrent right hand injury residuals is warranted as he injured his right hand during active service and experienced recurrent right hand pain and reduced grip strength thereafter. 

A July 1991 service treatment record shows that the Veteran accidently struck a wall with his right hand while wrestling.  An assessment of "r[ight] hand trauma [without fracture]" was advanced.  A January 1994 report of medical history shows that the Veteran reported broken bones in that he fractured fingers on his left hand.  The Veteran denied arthritis rheumatism or bursitis and bone joint or other deformity.  A January 1994 report of medical examination shows that the Veteran's upper extremities were noted as normal.  On his March 1995 separation report of medical history the Veteran reported broken bones in that he fractured fingers on his left hand.  The Veteran denied arthritis rheumatism or bursitis and bone joint or other deformity.   It was noted that "all conditions resolved, no current complaints".  The March 1995 separation report of medical examination shows that the Veteran's upper extremities were noted as normal.  
On his December 2012 claim for service connection, the Veteran asserted that he had injured his right hand while wrestling with friends during active service and currently experienced right hand discomfort and reduced right grip strength. 

The Veteran was afforded a VA examination in December 2013.  The Veteran complained of recurrent right hand pain and right finger cramping and popping.  He reported that he was diagnosed with arthritis of both hands.  On examination of the right hand, the Veteran exhibited tenderness or pain to palpation for joints or soft tissue.  The Veteran was diagnosed with symptomatic complaints of right hand pain without objective evidence of a medical condition.  The examiner commented that: the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness as "the Veteran's current symptomatic right hand complaint is in no way related to a respiratory infection or lung nodule during active duty which are completely medically unrelated to one-another." 

On his February 2014 notice of disagreement Veteran stated he was wrestling with a friend while serving in the military and smacked his hand against the wall, resulting in painful injury and swelling.  The Veteran stated he developed arthritis in his hand as a result.

The Veteran was afforded a VA examination in July 2016.  The examiner concluded that the Veteran did not have a current diagnoses associated with any claimed condition.  The Veteran reported he broke his right hand in the military by banging it against a hatch door on the ship around 1993.  The Veteran reported that he had a bone chip break off his right long finger.  The Veteran reported that he still has residual pain and points over his dorsal right 3rd MCP when performs activities that require prolonged gripping.  The examiner noted that the Veteran pointed to pain over his right dorsal 3rd MCP, but there was no edema, erythema, synovitis, fluctuance, or deformity over the affected area.  X-rays were normal.  The examiner explained that there was insufficient evidence to support a current diagnosis of the right hand.  The examiner noted that the Veteran reported subjective focal pain over the MCP joint of his right long finger, but there was no evidence of any pathology on physical exam or x-rays.  The examiner noted that in addition, the Veteran stated that he broke his right hand and had a bone chip on his right long finger, but service treatment records very clearly document that this specific injury happened to his left hand, not his right.  The examiner stated that moreover, the normal progression of an injury like this would be to resolve within a few months, one would definitely not expect persistent pain over 20 years later, especially when plain films show no evidence of residual bone chip fracture, degenerative/traumatic arthritis, deformities, or other abnormalities.  The examiner noted that the service treatment records do show that the Veteran hurt his right hand when he accidentally hit the wall when wrestling with his friends in 1991, but this is not the history that Veteran reports, and one would also not expect any persistent pain or residuals from a contusion without fracture incurred over 25 years ago.  The examiner stated that finally, the fact that the Veteran's hand condition resolved in service is corroborated by the fact that Veteran self-reported being in good health and explicitly denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity on his March 1995 separation exam.   

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a right hand disability.

In this regards, the Board finds the July 2016 VA opinion to be highly persuasive to the issue at hand.  The July 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on physical examination and a review of the Veteran's record and is accompanied by a sufficient explanation.  The Board thus finds that the July 2016 opinion is dispositive of whether the Veteran has a current diagnosis of a right hand disability.

The Board acknowledges the Veteran's assertions that he has a right hand disability.  However, the Veteran has not demonstrated the medical expertise necessary to provide diagnose and/or provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has a right hand disability. 

The Board also acknowledges the Veteran's reports that he was told he had hand arthritis.  However, the Board places more probative value on the July 2016 VA examination which noted a normal x-ray and no objective evidence of a right hand disability.  

In regards to the Veteran's complaints of right hand pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. 49, 53-56.

Right Carpal Tunnel Syndrome

On his December 2012 claim for service connection, the Veteran asserted that he injured his right hand while wrestling with friends during active service and subsequently developed "possible carpal tunnel in my right wrist." 

The Veteran service treatment records are absent of any complaints, treatment or diagnosis of carpal tunnel syndrome in the right arm.  A January 1994 report of medical examination shows that the Veteran's upper extremities were noted as normal.  On his March 1995 separation report of medical history the Veteran noted that "all conditions resolved no current complaints".  On his March 1995 separation report of medical examination the Veteran's upper extremities were noted as normal.  

The Board notes that on his February 2014 notice of disagreement the Veteran asserted that service medical records indicate he hyperextended his wrist from carrying laundry bags.  However, a February 1995 service treatment record shows that the Veteran hyperextended his left wrist.  

The Veteran was afforded a VA examination in July 2016.  The examiner diagnosed right carpal tunnel syndrome.  The Veteran reported that his symptoms have been present for years and he was not sure of the exact onset.  The examiner concluded that it was less likely than not that the Veteran's right CTS had its onset in service because the Veteran's current symptoms are mild and intermittent.  The examiner explained that if the Veteran had had CTS over 20 years ago when he was on active duty, one would expect considerably more severe symptoms and/or muscle atrophy, which is not the case.  The examiner stated that on the contrary, the mild and intermittent nature of the Veteran's current symptoms supports a relatively recent onset associated with the activities that Veteran describes as provoking symptoms, to include working with tools, riding his motorcycle, and other activities involving gripping and repetitive hand movements.  The examiner stated that furthermore, service treatment records show that Veteran self-reported being in good health at his March 1995 separation exam, and the examiner at the time noted that the Veteran had no current complaints.  The examiner explained that it was less likely than not that the Veteran's right carpal tunnel syndrome is related to the Veteran's in-service right hand trauma because there is insufficient evidence of a current right hand condition. 

Based on the above, the Board finds that service connection for right carpal tunnel syndrome is not warranted.

First, as the Veteran is not in receipt of service connection for a right hand disability, consideration of secondary service connection is not warranted.  

Additionally, the Board finds the July 2016 VA examination report to be highly probative to the issues at hand.  The July 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the Veteran's carpal tunnel syndrome did not have its onset in-service.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the July 2016 opinion is dispositive of whether the Veteran's carpal tunnel syndrome is related to his military service.   

The Board acknowledges the Veteran's assertions that his right carpal tunnel syndrome is related to his military service.  Again, the Veteran has not demonstrated the medical expertise necessary to provide an opinion regarding the nature and etiology of his right carpal tunnel syndrome.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the Veteran's assertions regarding whether his right hand carpal tunnel syndrome is related to his military service.   

In regard to continuity of symptoms, carpal tunnel syndrome is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  

Bilateral Foot Disabilities

On his December 2012 claim for service connection, the Veteran asserted that his pre-existing bunions "got worse during my military service and [have] worsened over time."

The Veteran's May 1990 enlistment report of medical examination shows that that the Veteran was found to have mild bilateral hallux valgus (bunions) and pes planus.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  

In this regards, a February 1993 service treatment record shows that that the Veteran sustained a left lateral foot contusion.  Contemporaneous x-ray studies of the left foot revealed a mild hallux valgus deformity.  A January 1994 report of medical examination indicates that the Veteran exhibited "lateral deviation [at metatarsophalangeals] is marked, bilaterally."  The examiner conveyed "consider podiatry eval[uation]."  A January 1994 report of medical history shows that the Veteran denied foot trouble.  The March 1995 separation report of medical history shows that the Veteran was diagnosed with bilateral hallux valgus.  On his March 1995 separation report of medical history, the Veteran denied foot trouble.  It was noted that "all conditions resolved, no current complaints".  

On his February 2014 notice of disagreement, Veteran stated he had bunions on his feet before he went into the military and his big toes slanted inward.  He stated, however, that his condition worsened or was aggravated while he was in the service.  He stated that his big toes became even more slanted and overlaps his second toes and his bunions became more severe and painful as a result of running in combat boots.  The Veteran's representative noted that service medical records indicate dry skin on the bottoms of Veteran's feet, along with redness and blanching to both feet.  The representative asserted that service medical records state the Veteran was unable to walk on his feet as a result of his foot condition.  

In February 2015 the Veteran submitted internet articles entitled "The treatment of hallux valgus" and "Bunions (Hallux Abducto Valgus)".  The articles discussed the diagnosis and treatment of bunions.  

The Veteran was afforded a VA examination in July 2016.  The examiner diagnosed bilateral pes planus, bilateral hallux valgus and bilateral degenerative arthritis.  The examiner concluded that it was less likely than not that any of Veteran's current foot conditions had their onset during active service.  The examiner explained that the Veteran's bilateral pes planus and hallux valgus were noted as pre-existing conditions at his May 1990 entrance exam.  The examiner stated that the Veteran's bilateral degenerative arthritis was appreciated for the first time on July 2016 plain films, over 20 years since the Veteran was on active duty, and is the result of age-related wear-and-tear.  The examiner stated that it was less likely than not that Veteran's bilateral hallux valgus increased in-severity beyond its natural progression during active service because bilateral hallux valgus typically progresses with normal weight bearing over time.  The examiner explained that although the Veteran has pronounced bilateral hallux valgus now, he has had this condition for over 36 years, and his time in active duty was only 4.5 years of those 36 years.  The examiner stated that in addition, the Veteran worked as an electrician, a non-sedentary position for approximately 25 years.  The examiner explained that while the Veteran's hallux valgus is undoubtedly worse than it was in 1990, its current level of severity is consistent with normal age-related progression.  

Based on the above, the Board finds that service connection for bilateral foot disabilities is not warranted.  

First, in this case bilateral hallux valgus and pes planus were clearly noted at entrance to the Veteran's second period of service.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service; unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Moreover, the application of the presumption of aggravation is not automatic, for purposes of determining whether a veteran's disability is service-connected.  Instead, application of the presumption aggravation first requires a showing by a veteran of a permanent worsening of a preexisting condition during the relevant period of service.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).

In this regards, the Board finds the July 2016 VA examination report to be highly probative to the issues at hand.  The July 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the Veteran's service did not aggravate the Veteran's bilateral hallux valgus beyond its natural progression.  The opinion also adequately addresses why the Veteran's post-service diagnosis of degenerative arthritis of the bilateral feet did not have its onset during active military service.  Furthermore, there is no competing medical opinion of record.  

The Board acknowledges that the VA examiner did not address whether the Veteran's bilateral pes planus was aggravated by service.  However, the Veteran does not contend, and evidence does not suggest that the Veteran's bilateral pes planus was aggravated by service.  As such, such an opinion was not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board thus finds that the July 2016 opinion is dispositive of whether the Veteran's bilateral foot disabilities are related to his military service.   

The Board acknowledges the Veteran's assertions regarding his bilateral foot disabilities.  Again, however, the Veteran has not demonstrated the medical expertise necessary to provide an opinion regarding the nature and etiology of his bilateral foot disabilities.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the Veteran's assertions regarding the whether his bilateral foot disabilities are in anyway related to his military service.   

The Board also acknowledges the internet articles submitted by the Veteran.  However, again, the articles provide general information and do not relate specifically to the facts and circumstances surrounding the case of this Veteran.  Consequently, this evidence holds less probative weight than the other evidence of record in this case.

In regard to continuity of symptoms, bilateral hallux valgus and bilateral pes planus are not an enumerated condition under 38 C.F.R. § 3.309 (a).  The Veteran's bilateral foot degenerative arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1331.  However, the evidence does not show that symptoms of arthritis have continued since service discharge or that the Veteran's arthritis manifested to a compensable degree within one year of discharge from service.  Instead, the first notation of bilateral foot arthritis is July 2016.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  




Increased Rating 

The Veteran contends that his reflux is more severe than reflected in his current rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's GERD is rated based on analogy under diagnostic code 7399-7346 for hernia hiatal.  Under diagnostic code 7346, a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Turning to the evidence of record, a May 2008 VA treatment record shows that the Veteran had GERD symptoms a few times a week depending on what he eats.  It was noted that the Veteran was using over the counter Zantac with relief of symptoms.  It was noted that the symptoms were worse at night.  There was no abdominal pain, melena or hematochezia.  

On his February 2012 claim, the Veteran reported that he suffers from acid reflux daily, was given medication and takes over the counter medication.  

The Veteran was afforded a VA examination in October 2012.  It was noted that the Veteran's treatment plan includes taking continuous medication, pantoprazole.  The Veteran had the following symptoms: persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation, sleep disturbance more than four times a year for less than a day and mild nausea four or more times per year for less than one day.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia) or an acquired diverticulum of the esophagus.  

On his November 2012 notice of disagreement, the Veteran asserted that he has continuous symptoms of epigastric distress, pyrosis, reflux, regurgitation and sleep disturbances caused by esophageal reflux.  The Veteran also reported that his symptoms also include nausea, pain below his sternum or chest pain and heart burn that is so severe it interrupts his ability to work.  The Veteran also reported that it also interrupts his regular sleeping patterns and his treatment plan requires use of continuous medication.

A September 2013 VA treatment record shows that the Veteran reported that his GERD was acting up.  The Veteran reported that he was taking pantoprazole without much relief.  The Veteran reported that pain was worse with meals, burning in nature and nauseated.  

A March 2014 VA treatment record shows that the Veteran reported that his GERD symptoms seem to be acting up more lately and really causing significant burning in the throat.  

An April 2014 VA treatment record shows that the Veteran was seen for worsening GERD symptoms.  The Veteran was diagnosed with GERD and was scheduled for an endoscopy. 

A June 2014 VA treatment record shows that the endoscopy revealed no malignancy. 

A July 2014 VA treatment record states that the Veteran was diagnosed with "gastroenteritis versus exhaustion and diarrhea secondary to sleep deprivation most likely a combination of both." 

The Veteran was afforded a VA examination in July 2016.  The Veteran reported substernal burning approximately every other day; he has nocturnal symptoms that wake him up about one to two times per week.  He reported nausea/vomiting maybe a couple times per month.  The examiner noted that the Veteran had the following symptoms: dysphagia, pyrosis, reflux, regurgitation, substernal pain, sleep disturbance four or more times a year for less than one day and nausea four or more times a year for less than one day.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's GERD has been manifest by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, substernal pain, nausea and sleep disturbance.  As such, after resolving all reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted for the entire appeal period.  

In so finding, the Board also concludes that a 60 percent rating is not warranted.  While the Veteran was noted as having pain and vomiting, the evidence of record is against a finding that the Veteran had material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any time during the appeal period.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the 60 percent rating under diagnostic code 7346.  

The Board has considered whether a higher rating under another diagnostic code for the digestive system is warranted.  However, the Board finds that the medical evidence of record is against assigning the Veteran a higher rating under a different diagnostic code addressing the digestive system.

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a) (1) (2017). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See Gilbert, supra.  


ORDER

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for benign asymptomatic pulmonary nodules is granted.  

Entitlement to service connection for emphysema and COPD is denied.  

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for right carpal tunnel syndrome is denied.   

Entitlement to service connection for a right foot disability is denied.  

Entitlement to service connection for a left foot disability is denied.   

Entitlement to a 30 percent rating for GERD is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Right and Left Knee Disabilities

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As the VA examinations of record do not address the criteria set forth in Correia, a remand is necessary to afford the Veteran another VA examination to assess the current severity of his bilateral knee disabilities.

PTSD

As noted above, the Veteran submitted additional evidence without a waiver of AOJ review, and no supplemental statement of the case was subsequently issued.  Because the Veteran's substantive appeal in for this issue was filed before February 2, 2013, remand of this case for AOJ consideration of this new evidence is necessary.  See 38 C.F.R. § 20.1304 (c).  On remand, this evidence should be considered by the AOJ in connection with the Veteran's claims.

TDIU

The Veteran filed a claim for PTSD on May 12, 2010, and a claim for TDIU on February 1, 2012.  On his February 2012 claim the Veteran reported that he was unable to work due to his PTSD.  The Veteran reported that he last worked in December 2008.  The Veteran had reported one year of college education and that he was trained as an electrician.  In an April 2012 statement, the Veteran's representative reported that the Veteran was working at the VAMC in Cheyenne Wyoming as of April 9, 2012.  In a July 2013 statement, the Veteran reported that as of April 9, 2012, he was working full-time in a housekeeping position, which he obtained based on his status as a disabled Veteran.  The Veteran reported that he is underemployed because he is trained as an electrician but can no longer do this work due to his service-connected PTSD.   

The Board finds that prior to April 9, 2012; the Veteran's claim for TDIU is inextricably intertwined with the Veteran's increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, since April 9, 2012, it is unclear if the Veteran's employment with the VA is marginal employment and/or employment in a protected environment.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  As such, a remand is necessary before adjudication of the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated August 2016 to the present.

3. Request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability for his current employment with the VAMC Cheyenne.  

4. Schedule a new examination to evaluate the severity of the service connected bilateral knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's right knee and left knee disabilities.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion and the specific degree at which pain begins.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected right and left knee disabilities. 

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, to include readjudication of the claim for an increased rating for PTSD, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


